United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS           April 6, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 03-11158
                           Summary Calendar



CONCHITA WASHINGTON,

                                     Plaintiff-Appellant,

versus

LUCY MALLISHAM, Warden, Federal Medical Center-Carswell;
HARLEY LAPPIN, Director, Federal Bureau of Prisons; FEDERAL
BUREAU OF PRISONS,

                                     Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                           (4:03-CV-1227-A)
                         --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Conchita Washington, federal prisoner #

14826-039, appeals from the district court’s dismissal of her

civil-rights lawsuit, filed pursuant to 42 U.S.C. § 1983, for

failure to state a claim on which relief may be granted and as

frivolous.     Washington argues that Program Statement 1351.05,

issued by the Federal Bureau of Prisons, violates the Federal

Register Act, the Administrative Procedures Act, the Equal Access

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
to Justice Act, the Freedom of Information Act, and the Due Process

Clause. As her arguments fail to raise a cognizable issue under 42

U.S.C. § 1983, the dismissal of her instant complaint pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim upon

which relief may be granted was proper.        See Black v. Warren, 134

F.3d 732, 733-34 (5th Cir. 1998).

     Accordingly, the district court’s judgment is AFFIRMED.         The

district court’s dismissal for failure to state a claim counts as

one strike for purposes of 28 U.S.C. § 1915(g), and our affirmance

of that dismissal as frivolous counts as a second strike.            See

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).       Washington

is warned that if she accumulates three strikes, she may not

proceed in forma pauperis in any civil action or appeal filed while

she is incarcerated or detained in any facility unless she is under

imminent   danger   of   serious   physical   injury.   See   28   U.S.C.

§ 1915(g).

AFFIRMED; STRIKE WARNING ISSUED.




                                    2